Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
			
				Status of Claims
	Claims 1-20 are pending.
	Claims 1-3, 5-10, 12-14, 16 and 20 have been examined.
	Claims 4, 11, 15, 17-19 and 21 are withdrawn from consideration as drawn to a non-elected species/invention.

	Election/Restrictions
Applicant’s election without traverse of the species set forth in the reply filed on 9/20/2022 is acknowledged.

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because it appears to be only the last four sentences of the complete abstract.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-10, 12-14, 16 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 20 are indefinite because the term “synergistic” is not defined sufficiently such that one having ordinary skill would appreciate the metes and bounds of the claim. The term is an adverb with out limits or explanation of what constitutes synergism. 
Claim 6 is indefinite because the terms “other suitable methods” and “other equipment known “ and “adequate contact” are all terms that are vague and indefinite. “suitable” is subjective; “other equipment known” is undefined, and “adequate” is subjective.
Claim 13 is indefinite because it cannot be seen how the concentration of formula 1 could be .01 percent, i.e. it is not further limiting. Also, the term “based on the water content” is not clear. What water? The water in the formation. How could this be known, because it would vary. The claim could not be examined on it’s merits. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-3, 6-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over McCabe et al. US 2018/0030340 (McCabe). 

Claims 1 and 20.      
McCabe teaches:
A method for inhibiting gas hydrate formation in a system containing hydrocarbons and water, [003], [0020] and the entire document teaches adding the treatment fluids taught therein to remove or reduce gas hydrates and gas hydrate inhibition;
 comprising the step of contacting the system with a composition comprising A) from 5 to 95 weight-% of a compound according to formula (1): Elected species are in Bold

R1 is an alkyl group having from 1 to 5 (elected 4) carbon atoms; R2 is hydrogen or an alkyl group having from 1 to 5 (elected 4) carbon atoms; R3 is present or not as hydrogen and organic moieties having from 1 to 20 carbon atoms; R4 is selected from -(CH2)t-, -[(CH2-CHR6)t]-, -(CH2-CHR60)u-(CH2)t- and combinations thereof; R5 is an alkyl or alkenyl group having 4 to 22 carbon atoms (elected 12-14 carbon atoms); R6 is hydrogen or an alkyl group having from 1 to 4 carbon atoms; R7 is not present hydrogen or an alkyl group having from 1 to 4 carbon atoms; R8 is not present present or not as hydrogen or organic moieties having from 1 to 20 carbon atoms; t is 2, 3 or 4; u is not present is an integer between 0 and 100; n is 0 or 1 m is 0 or 2; o is 0 or 2; p is 0 or 1; X- is an anion, and
[0062] teaches alkylamidobetaines, i.e. cocoamidopropyl betaine which reads on Applicants formula I.
 B) from 5 to 95 weight-% of a compound that is a synergistic surfactant which is selected from alkoxylated C8-C18 fatty alcohols, alkoxylated C8-C18 fatty amines, alkoxylated C8-C18 fatty acids and alkoxylated C8-C18 fatty acid amides;   [0062] teaches “any derivatives thereof, and any combination thereof”; ethoxylated nonyl phenol, ethoxylated fatty amines; alkoxylated alcohols, lauryl alcohol ethoxylate. 
[0059] teaches the viscoelastic base fluid, (i.e.) the formula I and B combination, is greater than 1 % by weight. [0019] teaches various amounts for the base fluid (i.e. the surfactant mixture formula I, and B).
McCabe does not specify the percentages of 5/95:95/5 for the formula 1, and compound B.
It would have been obvious to one having ordinary skill in the art to arrive at a mixing ratio for formula 1 and compound B as a matter of routine experimentation/optimization because McCabe teaches to use a mixture of the two compounds and the range Applicant has claimed is so broad as to include almost none of one and all of another and vice versa, i.e. the range and the specification shows no criticality to the amount.

Claim 2.
McCabe teaches:
wherein B) is from 5 to 95 weight-% of an alkoxylated C8-C18 fatty alcohol, an alkoxylated C8-C18 fatty amine, an alkoxylated C8-C18 fatty acid and/or an alkoxylated C8-C18 fatty acid amide of general formula (19): R11-Y-(AO)N,-R12 (19) wherein R11 is an alkyl or alkenyl group having 8 to 18 carbon atoms;  
    PNG
    media_image1.png
    14
    314
    media_image1.png
    Greyscale
 A is a C1 to C4 alkylene group; R12 is hydrogen, an alkyl group having from 1 to 5 carbon atoms, a benzyl group, or -C(O)-R20 R19 is hydrogen, an alkyl group having from 1 to 18 carbon atoms, an alkenyl group having 3 to 18 carbon atoms, or a group of formula -(AO)w-R12; R20 is a C1 to Cs-hydrocarbyl group; and w is an integer between 1 and 25.
[0062] teaches “any derivatives thereof, and any combination thereof”; ethoxylated nonyl phenol, ethoxylated fatty amines; alkoxylated alcohols, lauryl alcohol ethoxylate.

Claim 3.
McCabe teaches:
wherein X- is selected from the group consisting of hydroxide, carboxylate, halide, sulphate, organic sulphonate, acrylate, methacrylate, and combinations thereof.
[0062] teaches quaternary ammonium compounds having halides as X-, i.e. chloride.

	Claim 6:
	McCabe teaches:
	wherein the step of contacting may be achieved by mixing, blending with mechanical mixing equipment or devices, stationary mixing setup or equipment, magnetic mixing or other suitable methods, other equipment known to one skilled in the art or combinations thereof to provide adequate contact and/or dispersion of the composition in the mixture, [0049] teaches using a mixture to add to process stream 12.

	Claim 7:
	McCabe teaches:
	wherein the step of contacting can be made in-line or offline or both, see [0049]-[0053].

	Claim 8:
	McCabe teaches:
	wherein the pressure is at or greater than atmospheric pressure, [0002] teaches use in a subterranean formation which would be high pressure.

	Claim 9:
	McCabe teaches:
	wherein the pressure is greater than about 1 MPa, [0002] teaches use in a subterranean formation which would be high pressure.
	
	Claim 10.
	McCabe teaches:
	wherein the composition further comprises at least one solvent, methanol is taught, see [00061].

Claim 11.
	McCabe teaches:
	wherein the solvent is selected from the group consisting of water, methanol, ethanol, iso-propanol, n-butanol, iso-butanol, 2-ethyl hexanol, ethylene glycol, 1,2-propylene glycols, 1,3-propylene glycol, hexylene glycol, ethylene glycol mono butylether (butyl cellosolve), ethylene glycol dibutyl ether, tetrahydrofuran, methylethylketone, diisobutylketone, N-methylpyrrolidone, cyclohexanone, xylene, toluene, and mixtures thereof, methanol is taught, see [00061].

	Claim 12:
	McCabe does not teach:
	wherein the solvent is present in the inhibitor composition in the range from 0.1 % to about 95%, based on the volume of the inhibitor composition.
	It would have been obvious to one having ordinary skill in the art to arrive at Applicants claimed range as a matter of routine experimentation/optimization because McCabe teaches to use a mixture of the two compounds and the range Applicant has claimed is so broad as to include almost none of one and all of another and vice versa, i.e. the range and the specification shows no criticality to the amount.
	
	Claim 14.
	McCabe teaches:
	wherein the composition further comprises thermodynamic or kinetic gas hydrate inhibitors, Applicant teaches poly(N-methyl acrylamide) is a kinetic hydrate inhibitor; this is taught at [0045]; McCabe also adds the compound as a base fluid.
	
	Claims 5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over McCabe et al. US 2018/0030340 (McCabe) as set forth above and further in view of Bade US Patent No. 4,832,871, (Bade).

Claim 5.
McCabe teaches:
and the anion X- is selected from the group consisting of hydroxide, carboxylate, halide, sulphate, organic sulphonate, and combinations thereof.
McCabe does not specifically teach:
	wherein R3 is hydrogen.
	McCabe teaches cocoamidopropyl betaine surfactant mixtures and derivatives thereof.
The quaternary nitrogen of the betaine in McCabe only appears to have two methyl groups attached thereto.
	Bade teaches Applicant’s elected compound formula 1, see col. 1, lines 10-25, where R1 is an alkyl group having 12 carbon atoms, R2 and R3 represent an alkyl group having 4 carbon atoms, i.e. n-butyl. 
	Bade teaches that this surfactant is in preparations because it is flowable and a pumpable solution, see col. 1, lines 1-10.  Bade teaches a CH2 instead of the claimed H.
	It would have been obvious to one having ordinary skill in the art at the time of Applicant’s effective filing date to modify McCabe and use H for the CH2 because McCabe teaches that derivatives are possible of the compounds he teaches, and Bade teaches that this modification makes for a more flowable and pumpable solution, considerations valuable in the petroleum art. It is believed that one of ordinary skill in the art would not believe the substitution of a methyl group for a H would affect the compound.
	
	Claim 16:
	McCabe does not specifically teach:
	R1 is n-butyl and R2 is N-butyl.
	McCabe teaches cocoamidopropyl betaine surfactant mixtures and derivatives thereof.
The quaternary nitrogen of McCabe only appears to have the normal two methyl groups attached thereto.
	Bade teaches Applicant’s elected compound formula 1, see col. 1, lines 10-25, where R1 is an alkyl group having 12 carbon atoms, R2 and R3 represent an alkyl group having 4 carbon atoms, i.e. n-butyl. 
	Bade teaches that this surfactant is in preparations because it is flowable and a pumpable solution, see col. 1, lines 1-10.
	It would have been obvious to one having ordinary skill in the art at the time of Applicant’s effective filing date to modify McCabe and use n-butyl for R2 and R3 because McCabe teaches that derivatives are possible of the compounds he teaches, and Bade teaches that this modification makes for a more flowable and pumpable solution, considerations valuable in the petroleum art.
	
	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over McCabe et al. US 2018/0030340 (McCabe) as set forth above and further in view of Klug et al. US 6,369,004 (Klug).
	
	 Claim 16:
	McCabe does not specifically teach:
	R1 is n-butyl and R2 is N-butyl.
	McCabe teaches cocoamidopropyl betaine surfactant mixtures and derivatives thereof.
The quaternary nitrogen of McCabe only appears to have the normal two methyl groups attached thereto.
	Klug teaches additives for inhibiting gas Hydrate formation, see title. Klug teaches that when using quaternary ammonium nitrogen atoms (Applicants formula 1) it is preferred to have “at least one butyl ... on the quaternary ammonium nitrogen”.
	It would have been obvious to one having ordinary skill in the art at the time of Applicant’s effective filing date to modify McCabe and use n-butyl for R2 and R3 because McCabe teaches that derivatives are possible of the compounds he teaches, and Klug teaches that this modification is desirable.   
						Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
GB 2542656 (Atkinson) teaches surfactants for treating filter cakes cocoamidopropyl betaine, 10-50 wt percent; and a solvent; The alkyl betaine has 10-18C; need entire document
US 20140021262 and US 20050081432 both teach cocoamido propyl betaines for hydrate inhibition.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES R NOLD whose telephone number is (571)272-2703. The examiner can normally be reached M-F 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHARLES R NOLD/             Primary Examiner, Art Unit 3674